Citation Nr: 0921753	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-22 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to an initial disability rating for 
posttraumatic stress disorder (PTSD) in excess of 30 percent 
prior to February 26, 2007, and in excess of 50 percent 
beginning February 26, 2007.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and December 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

Jurisdiction over the case was subsequently transferred to 
the RO in Phoenix, Arizona.  In February 2009, a Travel Board 
hearing before the undersigned Veterans Law Judge was held.  
A transcript of that hearing is of record.

The Board notes that the Veteran also perfected an appeal of 
a decision denying service connection for bilateral hearing 
loss disability, but that issue was resolved by a November 
2008 rating decision granting service connection for the 
disability.

The Board also notes that there are apparently other issues 
that are still being considered by the RO.  The initial 
rating for PTSD is the only matter that has been certified 
for Board consideration.

With respect to the TDIU issue, the Board notes that the RO 
denied entitlement to a TDIU in a December 2008 rating 
decision, but the claim has not been developed for appellate 
consideration.  However, when the issue of entitlement to a 
TDIU rating for a particular service-connected disability is 
raised in connection with a claim for a higher rating for 
such disability, the Board has jurisdiction to consider that 
issue.  VAOGCPREC 6-96 (August 16, 1996).  As the Veteran's 
claim for entitlement to a TDIU is based solely upon the 
impairment from his service-connected PTSD, the Board has 
jurisdiction to consider the issue.


FINDINGS OF FACT

1.  Prior to June 20, 2006, the impairment from the Veteran's 
PTSD most nearly approximated reduced reliability and 
productivity.

2.  Beginning June 20, 2006, the impairment from the 
Veteran's PTSD has  most nearly approximated deficiencies in 
most areas.

3.  Beginning June 20, 2006, the Veteran has been unable to 
obtain and maintain any form of substantially gainful 
employment due to the effects of his service-connected PTSD.


CONCLUSION OF LAW

1.  The criteria for an initial disability rating for PTSD of 
50 percent, but not higher, prior to June 20, 2006, and of 70 
percent, but not higher, beginning June 20, 2006, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a TDIU have been met from June 20, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an initial disability rating for PTSD 
in excess of 30 percent prior to February 26, 2007, and in 
excess of 50 percent beginning February 26, 2007.  The Board 
will initially discuss certain preliminary matters and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in March 2005 and June 2008.  Although the Veteran was 
not provided complete notice until after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice, the originating agency readjudicated 
the claim based upon all evidence of record before the case 
was certified to the Board.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records, Social Security Administration (SSA) records, a 
statement from the Veteran's wife, and a statement from the 
Veteran's most recent employer.  Moreover, the Veteran has 
been afforded appropriate VA examinations in response to his 
claims.

The Board furthermore notes that although the Veteran 
indicated at the Board hearing that his PTSD increased in 
severity after a VA examination in 2004, he did not describe 
any significant increase in severity of the disability since 
the most recent VA examination of this disability in April 
2008.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.






Legal Criteria

Initial Rating for PTSD

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's psychiatric disability is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411, which provides 
that 10 percent evaluation is warranted for PTSD when there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

TDIU

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disability or disabilities 
preclude the veteran from obtaining or maintaining 
substantially gainful employment consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2008).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2005); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

The June 2005 rating decision on appeal assigned a 10 percent 
rating for PTSD, from the effective date of service 
connection, November 16, 2004.  In a November 2008 rating 
decision, the RO increased the initial rating to 50 percent, 
effective February 26, 2007.  This did not satisfy the 
Veteran's appeal.

VA treatment records dated from July 2004 to January 2005 
indicate treatment for PTSD.  During this period of time, the 
Veteran's affect was noted to be mildly distressed when 
talking about Vietnam.  The Veteran reported problems 
sleeping, and was noted to have anxiety and depression.  He 
was noted to have no psychotic features, and cognitive 
functions were noted not to be impaired.  The Veteran was 
given Global Assessment of Functioning (GAF) scores of 55 in 
July 2004 and 60 from September 2004 to January 2005.

An October 2004 statement from the Veteran's wife indicates 
that the Veteran had nightmares and trouble sleeping, and was 
hypervigilant and anxious.  It also indicates that the 
Veteran isolated himself, that his PTSD caused marital 
problems, and that he did not have a personal relationship 
with his children or any close friends.  It furthermore 
indicates that the Veteran had anger problems, had worked at 
a church for over 22 years, but had problems once in 1999 
with his supervisor, which caused him to be put on probation 
for 30 days.

On a VA examination in April 2005, the Veteran complained 
that his sleep was poor, that he had nightmares about 
Vietnam, and that he had problems forgetting things.  He also 
reported that anger and irritability were significant issues 
for him, and that he had depression, flashbacks, and a strong 
startle response.  It was noted that the Veteran had been 
married since 1967 and had a reasonable relationship with his 
wife, but that he was estranged from his grown children.  It 
was also noted that he worked as a maintenance man, but 
seemed to be having anger and irritability problems with 
people at work, and had difficulty getting along with them.

Mental status examination revealed that eye contact was good, 
thinking was clear, and speech was normal in rate, rhythm and 
volume.  He was oriented times three and alert.  He appeared 
to be mildly anxious, and his affect was controlled and 
appropriate.  Recent, intermediate, and remote memories were 
intact, and there were no indications of hallucinations or 
delusions, and no evidence of psychotic or delusional 
processes.  Thoughts were clear, logical, goal-oriented, and 
linear.  His judgments were appropriate and abstract in the 
testing situation, intellectual level of functioning was 
average, and no gross cognitive deficits were noted.  His 
attention and concentration were intact, and no bizarre or 
unusual behaviors were observed during the interview.  Mood 
and affect were sad and depressed, and insight and judgment 
appeared to be within normal limits.  It was noted that the 
Veteran was hypervigilant and showed persistent symptoms of 
increased arousal.  It was also noted that the Veteran's 
symptoms of PTSD had interfered with his ability to function 
effectively at work and in his interpersonal relationships 
because of his anger, and that his symptoms had impaired his 
thought processes and ability to communicate effectively with 
people.  The Veteran was given a GAF score of 53.

VA treatment records dated from July 2005 to June 2006 
indicate continued treatment for PTSD, with GAF scores of 60 
and 55.  Such records also indicate that affect was euthymic 
and reactive to discussion of Vietnam, that no psychotic 
features were noted, and that cognitive functions were noted 
not to be impaired.  The Veteran continued to report 
nightmares, anxiety, and isolation.

VA treatment records dated from August 2006 to January 2007 
indicate that the Veteran continued to complain of insomnia, 
nightmares, flashbacks, difficulty being around people, 
inability to relate to others, anger outbursts, and 
hypervigilance.  It was noted that the Veteran had no visual 
or auditory hallucinations.  The Veteran was noted to be 
neatly dressed and groomed, with good hygiene, and to make 
good eye contact.  Mood was noted to be euthymic, "pretty 
good," or anxious, and affect during this period was noted 
to be normal to highly anxious, with no lability.  Thought 
was noted to be coherent, logical, and goal oriented, with no 
looseness of associations or flight of ideas, although on one 
occasion it was noted to be circumstantial at times, with the 
Veteran losing train of thought.  Speech was generally 
normal, and occasionally rapid and overly inclusive.  Memory 
was noted to be intact.  Attention and concentration were 
noted to be good.  The Veteran was noted to be oriented.  
Insight was fair to good, and judgment was good.  The Veteran 
was noted to have PTSD symptoms, including exaggerated 
startle, frequent flashbacks, nightmares, difficulty with 
concentration, irritably, anxiety, numbing, and avoidance of 
cues.  He consistently denied suicidal ideation.  The Veteran 
was given GAF scores of 55 to 61 during this period.

The Veteran was given an SSA Mental Residual Functional 
Capacity Assessment in conjunction with an SSA disability 
claim in February 2007.  On that examination, the ability to 
remember locations and work-like procedures, the ability to 
understand, remember, and carry out very short and simple 
instructions, and the ability to understand and remember 
detailed instruction were all noted not to be significantly 
limited.  The abilities to carry out detailed instruction, to 
maintain attention and concentration for extended periods, 
and to work in coordination with or in proximity to others 
without being districted by them were noted to be moderately 
limited.  The abilities to complete a normal workday and 
workweek without interruptions from psychologically based 
symptoms, and to perform at a constant pace without an 
unreasonable number and length of rest periods, were noted to 
be moderately limited.  The ability to interact appropriately 
with the general public, and the ability to respond 
appropriately to changes in the work setting, were noted to 
be markedly limited.  The ability to get along with coworkers 
or peers without distracting or exhibiting behavioral 
extremes was noted to be moderately limited.  The ability to 
maintain socially appropriate behavior and to adhere to basic 
standards of neatness and cleanliness was noted not be 
significantly limited.  Also, the Veteran was noted to have a 
mild degree of restriction of activities of daily living, 
marked difficulties in maintaining social functioning, 
moderate difficulties in maintaining concentration, 
persistence, or pace, and no limitation due to episodes of 
decompensation of extended duration.

The SSA examiner stated that the Veteran's PTSD symptoms 
included exaggerated startle, frequent flashbacks, 
nightmares, difficulty with concentration, irritability, 
numbing and avoidance of cues.  Mental status examination 
showed rapid, overly inclusive speech, anxious mood, 
circumstantial thought processes, and significant 
difficulties concentrating.  It was noted that the Veteran 
exhibited social avoidance and low stress tolerance.  It was 
also noted that findings in VA treatment records were 
consistent with the Veteran's allegations and indicated that 
the Veteran would not be capable of meeting the demands of a 
competitive work environment at the time, but that the 
Veteran did appear capable.

VA treatment records dated from March 2007 to April 2008 
indicate that the Veteran continued to complain of insomnia, 
nightmares, flashbacks, difficulty being around people, being 
unable to relate to others, anger outbursts, and 
hypervigilance, but no visual or auditory hallucinations.  
The Veteran was noted to be neatly dressed and groomed with 
good hygiene, and to make good eye contact.  Mood was noted 
to be dysthymic, depressed or anxious, and affect was normal 
or congruent with mood.  Thought was coherent, logical, and 
goal oriented, with no looseness of associations or flight of 
ideas.  Speech was generally normal.  Memory was intact.  
Attention and concentration were good.  The Veteran was noted 
to be oriented.  Insight was limited or good, and judgment 
was good or within normal limits.  The Veteran was noted to 
have PTSD symptoms including exaggerated startle, frequent 
flashbacks, nightmares, difficulty with concentration, 
irritably, anxiety, numbing, and avoidance of cues.  He 
consistently denied suicidal ideation.  The Veteran was given 
GAF scores of 55 to 65 during this period.

On an April 2008 VA examination, the Veteran reported high 
levels of social anxiety, flashbacks, hypervigilance, 
nightmares, and difficulty sleeping.  He also reported that 
he was married and living with his wife of forty-two years, 
that his relationship with his wife was good, but that his 
relationship with his children was poor.  He furthermore 
reported that his social relationships were minimal, that he 
did not have any close friends, that his social connections 
were limited to his church group and PTSD group, and that he 
engaged in few social activities, but attended activities at 
his church.  Regarding violence and assaultiveness, the 
Veteran reported no problems with confrontations, either 
physical or verbal.  The Veteran noted that he was not 
employed and had anger issues and difficulty dealing with 
people.  The Veteran was noted to isolate himself, to be able 
to appropriately interact with others, but only to a minimal 
degree.  It was noted that the Veteran engaged in minimal 
social activities, was capable of managing his basic 
activities of daily living and meeting his family 
responsibilities, and minimally able to meet work demands and 
responsibilities, stating that he had extreme difficulty 
dealing with other people. 

On mental status examination, the Veteran reported some 
concern about his thought process and communication, and 
identified some difficulty keeping his train of thought and 
focusing enough to be able to communicate with others.  He 
denied problems with hallucinations or delusions.  His 
behavior in session was noted to be appropriate, and he was 
noted to be engaging and friendly.  He reported no suicidal 
thoughts or ideations.  He was able to maintain his personal 
hygiene and basic activities of daily living, and was 
oriented to person, place, and time.  The Veteran reported 
some concerns with memory impairment, and stated that long-
term memories were sometimes difficult to retrieve, and that 
he had increasing forgetfulness.  He denied the presence of 
obsessive or ritualistic behaviors.  His rate and flow of 
speech were within normal limits.  He denied panic attacks, 
but noted that he experienced high anxiety quite often and 
experienced periods of depression, both of which were helped 
with medication.  He denied any problems with impulse 
control, but noted significant difficulties with sleeping, 
indicating that he had frequent nightmares and often was 
awakened.  It was noted that the Veteran's symptoms had 
caused clinically significant distress in the Veteran's 
social and occupational areas of functioning.  It was also 
noted that with regard to the Veteran's employability, it 
appeared that employment may be possible for the Veteran in a 
situation that did not require interaction with other people 
or present extensive physical demands.  The Veteran was given 
a GAF score of 50.

A statement from the Veteran's most recent employer, dated in 
April 2008, is of record as well.  The statement indicates 
that the Veteran worked full time for the employer from July 
1982 to June 19, 2006, and that the Veteran's duties involved 
advising on safety programs and ensuring compliance with 
disaster preparedness.  It also indicates that concessions 
made to the Veteran by reason of age or disability were that 
physical aspects of the job, such as lifting, were removed.  
It further indicates that the reason for the Veteran's 
termination from employment was that he voluntarily resigned.

Records from the Social Security Administration show that the 
Veteran was found to be disabled from June 11, 2006, due to 
PTSD.

During his February 2009 Board hearing, the Veteran testified 
that he found it hard to be around groups of people, and that 
his PTSD negatively affected his relationship with his 
children.  He also testified that he had nightmares and 
trouble sleeping, that he had to quit work in 2006 because he 
could not function at his job, that he isolated himself, and 
that he suffered from depression.

Analysis

Initial Rating for PTSD

After reviewing the record, the Board finds that the 
Veteran's PTSD approximates the criteria for a disability 
rating of 50 percent prior to June 20, 2006, and an initial 
disability rating of 70 percent beginning June 20, 2006.

Prior to June 20, 2006, the Veteran's PTSD symptomatology 
consisted primarily of depression, nightmares, trouble 
sleeping, anxiety, isolation, flashbacks, a strong startle 
response, difficulty with concentration, irritably, numbing, 
avoidance of cues, hypervigilance, and hyperarousal.  During 
mental examinations, although it was noted that the Veteran 
worked as a maintenance man, it also was noted that he seemed 
to be having problems with anger and irritability with people 
at work, and that he had difficulty getting along with them.  
It was further noted that the Veteran's PTSD symptoms had 
interfered with his ability to function effectively at work 
and in his interpersonal relationships because of his anger, 
and that his symptoms had impaired his thought processes and 
ability to communicate effectively with people.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that his impairment for this time period more nearly 
approximated the reduced reliability and productivity 
required for a 50 percent rating than the occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks required for a 30 percent rating.  

However, prior to June 20, 2006, the impairment from the 
Veteran's PTSD did not more nearly approximate the 
deficiencies in most areas required for a 70 percent rating.  
During that time period, the Veteran was consistently noted 
not to have suicidal ideation or panic attacks.  Obsessional 
rituals were not noted, and the Veteran's behavior was 
generally noted to be appropriate.  Speech was noted to be 
occasionally overinclusive, but generally normal, and never 
illogical, obscure or irrelevant.  Although the Veteran was 
consistently noted to be depressed, such depression was not 
noted to affect the ability to function independently, 
appropriately, or effectively, and the Veteran was noted to 
be able to maintain basic activities of daily living.  The 
Veteran consistently had normal hygiene and personal 
appearance, and was oriented to person, place, and time.  The 
Veteran reported difficulties with anger control, 
irritability, and difficulty dealing with people, but 
impaired impulse control to the level of unprovoked 
irritability with periods of violence was never noted.  Also, 
although the Veteran has been shown to have difficulty in 
establishing and maintaining effective work and social 
relationships, he was not shown to have an inability to 
establish and maintain effective relationships.

Furthermore, the evidence pertinent to this time period does 
not reveal other symptomatology productive of occupational 
and social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking, or mood.  During 
this time period, it was noted that although the Veteran 
worked as a maintenance man his PTSD symptoms had interfered 
with his ability to function effectively at work and in his 
interpersonal relationships because of his anger, and had 
also impaired his thought processes and ability to 
communicate effectively with people.  However, difficulty in 
establishing and maintaining effective work and social 
relationships is contemplated in the criteria for a 50 
percent rating under DC 9411.

Also, prior to June 20, 2006, the Veteran's GAF scores ranged 
between 53 and 61.  GAF scores ranging between 61 and 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  See 38 C.F.R. § 4.130; see also the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  To the extent 
that the Veteran's GAF scores indicate symptoms such as 
depressed mood and insomnia, flat affect, circumstantial 
speech, occasional panic attacks, or similar symptomatology, 
the Board finds such symptomatology to be consistent with the 
criteria for a 50 percent rating under DC 9411.  Also, to the 
extent that the Veteran's GAF scores from 51 to 60 reflect 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends and conflicting with 
co-workers, the Board finds such moderate impairment in 
functioning to be consistent with the criteria of 
"occupational and social impairment with reduced reliability 
and productivity."

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for consideration of whether a rating in excess of 50 percent 
is warranted during the period prior to June 20, 2006, on an 
extra-schedular basis under 38 C.F.R. § 3.321(a) (2008).  In 
determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating schedule 
for disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The evidence 
shows that the Veteran maintained substantially gainful 
employment during the period prior to June 20, 2006.  It 
shows that the Veteran did not require frequent 
hospitalizations for his PTSD during this period.  In fact, 
it shows that the manifestations of his PTSD were those 
contemplated by the schedular criteria.  Therefore, the Board 
has concluded that referral of the case for extra-schedular 
consideration is not warranted.


Beginning June 20, 2006, which is the first day that the 
Veteran was unable to work due to his PTSD symptomatology, 
the Veteran's PTSD has been productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, and mood.  Such occupational and 
social impairment is primarily characterized by exaggerated 
startle, frequent flashbacks, nightmares, difficulty with 
concentration, irritably, anxiety, numbing, depression, and 
avoidance of cues.  The Board finds that the severity of this 
symptomatology and the level of resulting occupational and 
social impairment most closely approximate the criteria for a 
70 percent disability rating under DC 9411.

On the February 2007, SSA Mental Residual Functional Capacity 
Assessment, the Veteran's PTSD was noted to be productive of 
markedly limited ability to interact appropriately with the 
general public and to respond appropriately to changes in the 
work setting.  Also, on that examination, the ability to 
complete a normal workday and workweek without interruptions 
from psychologically based symptoms, as well as the ability 
to perform at a constant pace without an unreasonable number 
and length of rest periods, were noted to be moderately 
limited.  It was furthermore noted that the Veteran exhibited 
social avoidance and low stress tolerance, and that the 
findings in VA treatment records and the Veteran's 
allegations indicated that he would not be capable of meeting 
the demands of a competitive work environment at the time.

Also, on the August 2008 VA examination, it was noted that 
the Veteran was minimally able to meet work demands and 
responsibilities, as he had extreme difficulty dealing with 
other people.  It was also noted that the Veteran's symptoms 
had caused clinically significant distress in the Veteran's 
social and occupational areas of functioning.  The examiner 
opined that employment was possible, but only in a situation 
that did not require interaction with other people.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the impairment from the Veteran's PTSD for this 
time period more nearly approximates the deficiencies in most 
areas required for a 70 percent rating than the reduced 
reliability and productivity required for a 50 percent 
rating.

However, at no point during the pendency of his claim has the 
impairment from the Veteran's PTSD more nearly approximated 
the total impairment required for rating of 100 percent.  On 
the August 2008 VA examination, the VA examiner opined that 
it appeared that employment may be possible for the Veteran 
in a situation that did not require interaction with other 
people or present extensive physical demands.  Also, although 
the Veteran has reported that his social relationships are 
minimal and that he does not have any close friends, he 
reported having some social connections and engaging in a few 
social activities, including activities at his church, and 
having a good relationship with his wife, to whom he had been 
married for many years.

Moreover, no symptomatology approximating gross impairment in 
thought processes or communication has ever been noted, and 
the Veteran's behavior and hygiene has generally been noted 
to be appropriate.  Also, the Veteran has consistently been 
able to maintain activities of daily life.  Furthermore, no 
disorientation, danger of hurting himself or others, or 
severe memory loss has ever been noted. 

The Board notes that, although the Veteran's GAF scores 
beginning June 20, 2006, have been primarily between 55 and 
65, the Veteran's GAF score on the August 2008 VA examination 
was noted to be 50.  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130; see also DSM-
IV.  The Veteran's PTSD symptomatology has never been shown 
to approximate such symptoms as suicidal ideation or 
obsessional rituals.  To the extent that the Veteran's GAF 
score of 50 represents such serious social and occupational 
functioning as having no friends or being unable to keep a 
job, the Board finds these symptoms to be contemplated in the 
criteria for a 70 percent rating under DC 9411, which 
includes occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and an inability to establish 
and maintain effective relationships.

In sum, the Board concludes that a 50 percent rating, but not 
higher, is warranted prior to June 20, 2006, and a 70 percent 
rating, but not higher, is warranted beginning June 20, 2006.  

TDIU

The record reflects that the Veteran's last date of 
employment was June 19, 2006.  Beginning June 20, 2006, the 
Board finds that the Veteran's service-connected PTSD has 
precluded him from obtaining or maintaining substantially 
gainful employment consistent with his education and 
occupational experience.

On his February 2007 SSA Mental Residual Functional Capacity 
Assessment, the Veteran's PTSD was noted to be productive of 
markedly limited ability to interact appropriately with the 
general public and to respond appropriately to changes in the 
work setting.  On that examination, the ability to complete a 
normal workday and workweek without interruptions from 
psychologically based symptoms, as well as the ability to 
perform at a constant pace without an unreasonable number and 
length of rest periods, were noted to be moderately limited.  
It was furthermore noted that the Veteran exhibited social 
avoidance and low stress tolerance, and that the findings in 
VA treatment records and the Veteran's allegations indicated 
that he would not be capable of meeting the demands of a 
competitive work environment at the time.

Also, on the August 2008 VA examination, it was noted that 
the Veteran was minimally able to meet work demands and 
responsibilities, as he had extreme difficulty dealing with 
other people.  It was also noted that the Veteran's symptoms 
had caused clinically significant distress in the Veteran's 
social and occupational areas of functioning.

The Board notes that the August 2008 VA examiner opined that 
employment was possible in a situation that did not require 
interaction with other people.  However, according to 
statements by the Veteran and his most recent employer, until 
the Veteran became unemployed, he worked as a maintenance man 
from July 1982 to June 19, 2006, with his duties involving 
advising on safety programs and ensuring compliance with 
disaster preparedness.  It was also noted on a VA examination 
during this time period that the Veteran seemed to be having 
anger and irritability problems with people at work, and had 
difficulty getting along with them.  Given that the Veteran 
had been performing the same job for almost 24 years prior to 
becoming unemployed, and that his line of work involved 
situations that required interaction with other people, the 
Board finds that as of June 20, 2006, the Veteran's PTSD was 
sufficient to preclude substantially gainful employment 
consistent with his education and occupational experience.

Beginning June 20, 2006, the Veteran's PTSD is rated at 70 
percent.  The Board finds that, as of that date, the 
Veteran's service-connected PTSD alone is of sufficient 
severity to produce unemployability.  Accordingly a TDIU is 
warranted, beginning June 20, 2006.


ORDER

The Board having determined that the Veteran's PTSD warrants 
an initial disability rating of 50 percent, but not higher, 
prior to June 20, 2006, and an initial disability rating of 
70 percent, but not higher, beginning June 20, 2006, the 
benefit sought on appeal is granted to this extent and 
subject to the criteria governing the award of monetary 
benefits.  

Entitlement to a TDIU beginning June 20, 2006, is granted, 
subject to the criteria governing the award of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


